Citation Nr: 0319370	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
rotator cuff disability.

2.  Entitlement to service connection for bilateral ulnar 
nerve neurosis.

3.  Entitlement to service connection for dermatitis of both 
hands.

4.  Entitlement to service connection for bilateral basilar 
joint arthritis of the metacarpophalangeal joint.  

5.  Entitlement to service connection for bilateral plantar 
fasciitis.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to service connection for spondylosis and 
degenerative disc disease of the spine.

9.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1968 and from December 1969 to July 1981.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from February and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  The veteran testified at a personal 
hearing before the undersigned sitting in San Antonio, Texas 
in February 2003.

The Board notes that the issues on appeal include entitlement 
to service connection for asbestosis, which was not certified 
by the RO as being on appeal.  This issue was claimed by the 
veteran and adjudicated by the RO subsequent to the other 
issues on appeal; a statement of the case was issued in 
November 2002.  The issue was timely appealed in a VA Form 9 
that was received by the Board in San Antonio at the time of 
the February 2003 hearing and associated with the veteran's 
VA claims folder.  See 38 C.F.R. § 20.300 [a substantive 
appeal must be filed with the office which has assumed 
jurisdiction over the applicable records].  
The certification form (VA Form 8) has been noted, but this 
document is issued by the RO for administrative purposes only 
and does not confer or deprive the Board of jurisdiction of 
an issue.  See 38 C.F.R. § 19.35 (2002). 

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome,  spondylosis and degenerative disc 
disease of the spine and asbestosis will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
bilateral shoulder disability which was incurred in or is due 
to service.

2.  There is no competent evidence that the veteran has 
bilateral ulnar nerve neurosis which was incurred in or is 
due to service.

3.  There is no competent evidence that the veteran has 
dermatitis of the hands which was incurred in or is due to 
service.

4.  There is no competent evidence that the veteran has 
bilateral basilar joint arthritis of the metacarpophalangeal 
joint which was incurred in or is due to service.

5.  There is no competent evidence that the veteran has 
bilateral plantar fasciitis which was incurred in or is due 
to service.

6.  There is no competent evidence that the veteran currently 
has a depressive disorder.




CONCLUSIONS OF LAW

1. A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Bilateral ulnar nerve neurosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  Dermatitis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  Bilateral basilar joint arthritis of the 
metacarpophalangeal joint was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2002).

5.  Bilateral plantar fasciitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

6.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
multiple disabilities.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claims and a decision 
for each.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection claims in a June 
2002 Statement of the Case.  A November 2002 Statement of the 
Case also included the VA regulations relevant to the VCAA.

Crucially, in June 2001 and May 2002, the RO sent the veteran 
letters, with a copy to his representative, in which he was 
informed about the VCAA.  In accordance with the requirements 
of the VCAA, the letters informed the veteran about evidence 
and information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The veteran was given 60 days from 
the date of the June 2001 letter and 30 days from the date of 
the May 2002 letter to respond.  No additional records 
pertinent to the issues decided below were subsequently 
received from the veteran by VA.  Based on this record, the 
Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In short, the Board finds that the veteran has been notified 
of the requirements of law involving the service connection 
issues addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

The pertinent evidence on file, which has been reviewed by 
the Board, includes some of the veteran's service medical 
records, VA outpatient, examination, and hospital reports 
beginning in September 1981, private physician records 
beginning in February 1989, the February 2003 RO hearing 
transcript and the veteran's own statements and submissions, 
including a chronological chart of his disabilities which was 
furnished by him at the time of the hearing.  

Service medical records prior to 1972 are not on file.  The 
Board notes that the veteran testified at the February 2003 
personal hearing and also indicated in a separate statement 
dated in February 2003 that an attempt had previously been 
made to obtain the missing service medical records, but that 
they were unavailable.  Additionally, information provided by 
the veteran in February 2003, especially a chart of the dates 
that the veteran had problems with the various disabilities, 
indicates that all of the claimed disabilities began after 
1972.  Consequently, the Board concludes that another attempt 
to obtain the missing service medical records would be futile 
because it has been established that such records are 
unavailable and in any event are not relevant to the issues 
on appeal.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been provided several VA examinations.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing in February 2003.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal. For the reasons 
expressed above, the Board finds that the development of the 
issues decided herein has been consistent with the provisions 
of the law and will now proceed to a decision on the merits 
as to these issues.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

Factual background

Service medical records on file reveal that the veteran 
had severe foot pain of unknown etiology from September to 
November 1976.  He had a swollen left elbow in November 
1977.  It was noted in December 1977 that the hatch to his 
tank had hit the veteran in the head, causing cervical and 
thoracic pain.  X-rays were normal; the impression was 
acute bursitis.  He complained of multiple joint pain in 
May 1978, including in the neck, toes, elbows, and 
shoulders.  He fractured a toe on his right foot in June 
1978.  The impression in July 1978 was adjustment problem 
with anxiety.  The veteran complained in September 1978 of 
diffuse musculoskeletal pains involving the forearm, 
lumbosacral spine and knees; no objective orthopedic cause 
was found for the veteran's multiple joint complaints.  

The veteran complained in April and May 1980 of 
nervousness; the impression was adjustment reaction of 
adult life.  He complained in July 1980 of depression, and 
it was noted that he had been undergoing significant 
mental stress.  The veteran complained in April 1981 of 
left wrist pain.  On his discharge medical history report 
for April 1981, he indicated that he either currently had 
or had previously had painful joints, head injury, leg 
cramps, foot trouble, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  
Situational stress reaction was noted in the physician's 
summary on the back of the history report.  All pertinent 
body areas were within normal limits on medical 
examination in April 1981.

Service department outpatient records from September 1981 
to October 1988 reveal that the veteran had bursitis of 
the right elbow in October 1988.

According to a medical record dated in February 1989 from 
Dr. J.J.C., Jr., he saw the veteran in October 1983 for 
leg cramps, in August 1984 for an allergic skin rash, and 
June 1988 for hip pain and leg cramps.

Service department outpatient records dated from July 1991 
to February 1998 reveal that the veteran's right arm and 
hand were normal on X-rays in November 1992.  It was noted 
in August 1993 that the veteran had injured his right hip, 
right arm, shoulder, and back.  He had a contusion of the 
right elbow in December 1994 and a right rotator cuff 
strain in August 1995.  Both plantar fasciitis and 
bilateral carpal tunnel syndrome were noted in September 
1995.  X-rays of the shoulders in September 1995 showed 
degenerative changes at the acromioclavicular joint.  The 
veteran complained in December 1995 of musculoskeletal 
symptoms beginning 4-5 years earlier; the impression was 
chronic pain syndrome, with a significant functional 
overlay vs. somatization.  Pain disorder associated with 
psychological factors was diagnosed in March 1996.  The 
assessment later in March 1996 was contact dermatitis and 
work related fingertip paresthesias.  The assessment in 
April 1996 was mechanical, chemical exfoliation of distal 
fingers.  Bilateral carpal tunnel syndrome was noted in 
August 1996.  The veteran complained in October 1996 of 
pain, tingling, numbness, and cramps in the hands, 
fingers, and soles of his feet.  Hand dermatitis was noted 
in September 1997.  The impression in February 1998 was 
degenerative joint disease of the left thumb.  

The veteran complained on VA podiatry examination in 
January 1999 of a 5-6 year history of foot pain.  
Bilateral plantar fasciitis was diagnosed.  On general 
medical examination, he complained of problems with his 
neck, shoulders, feet, and knees, as well as a 7-8 year 
history of psoriasis of the hands.  The pertinent 
diagnosis was minimal psoriasis of the hands.

VA outpatient records from February 2000 to June 2001 
reveal a diagnosis in December 2000 of diffuse right 
shoulder strain and multiple orthopedic problems; X-rays 
of the right shoulder showed moderate osteoarthritis of 
the right acromioclavicular joint.  Arthritis of the left 
thumb was noted in January 2001.

The impressions on VA fee basis orthopedic evaluation in 
October 2001 were minimal bunion formation, slight valgus 
deformity of the first metacarpophalangeal joint of the 
feet, and small bilateral plantar heel spurs.  Left elbow 
impairment and right elbow impingement were also noted.

The diagnosis on VA fee basis psychiatric examination in 
October 2001 was that the veteran did not have a major 
psychiatric disability.  The examiner concluded that while 
the veteran did not currently meet the criteria for a 
depressive disorder, it was likely that as his pain level 
continued to increase, he would eventually meet the 
criteria.

According to a May 2002 medical statement from Q.G., M.D., 
diagnoses were fibromyalgia, degenerative joint disease 
and carpal tunnel syndrome.

The veteran testified at his personal hearing in February 
2003 that a number of his orthopedic disabilities are due 
to his being hit in the head by the hatch from his tank in 
service, which knocked him to the floor (hearing 
transcript pages 6, 8), and to the repetitive motion of 
his upper extremities required for his job as a dental 
technician (transcript pps. 12, 18); that he incurred 
dermatitis of the hands from handling chemical in his job 
(transcript p. 19); and that he got depressed from his 
experiences in service, including the loss of a child and 
his transfer from a job that he enjoyed (transcript p. 
23).  

Analysis

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for bilateral ulnar 
nerve neurosis.

3.  Entitlement to service connection for dermatitis of the 
hands.

4.  Entitlement to service connection for bilateral basilar 
joint arthritis of the metacarpophalangeal joint.

5.  Entitlement to service connection for bilateral plantar 
fasciitis.

The Board will address all of these claims together because 
of the similarity of the analysis involved in each.

The veteran has contended that he incurred bilateral shoulder 
disability, bilateral ulnar nerve neurosis, bilateral basilar 
joint arthritis of the metacarpophalangeal joint and 
bilateral plantar fasciitis due to his military service, 
either when he was hit in the head by a tank hatch cover or 
by the repetitive movement required for his job as a dental 
technician.  He contends that he incurred dermatitis of the 
hands from handling chemicals as a dental technician.

As noted above, in order for service connection to be granted 
three elements must be present: (1) a current disability; (2) 
in-service incurrence and (3) medical evidence of a nexus 
between (1) and (2). 

With respect to Hickson element (1), the record includes 
medical evidence of a shoulder disability, an upper extremity 
nerve disability, dermatitis of the hands,  arthritis of the 
toe, and bilateral plantar fasciitis.  All of these 
disabilities were initially identified many years after 
service.  A shoulder disability is shown beginning in August 
1995.  A bilateral elbow disability, including right elbow 
impingement, was diagnosed in October 2001.  Contact 
dermatitis was diagnosed in March 1996, hand dermatitis was 
noted in September 1997, and psoriasis of the hands was shown 
in January 1999.  There is post-service evidence of 
degenerative joint disease of the left thumb in February 1998 
and January 2001.  Finally, the Board notes that plantar 
fasciitis was diagnosed beginning in September 1995.  
Consequently, there is medical evidence of a current 
disability for bilateral shoulder disability, bilateral ulnar 
nerve neurosis, dermatitis of the hands, bilateral basilar 
joint arthritis of the metacarpophalangeal joint and 
bilateral plantar fasciitis, satisfying Hickson element (1).  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of any of 
these disabilities in service, including on the discharge 
medical examination in April 1981.  Although the veteran did 
complain of multiple joint pain that included the shoulders 
in May 1978, and of elbow, forearm, and wrist disability at 
other times during service, no chronic disorders were 
diagnosed and no objective cause for the veteran's joint pain 
was found.
Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001) [symptoms such as hip pain alone, without a finding of 
an underlying disability, cannot be service-connected].  No 
relevant disability was found on discharge medical 
examination in April 1981.  

The veteran has indicated that he injured his upper 
extremities and feet, as well as contracting dermatitis of 
the hands, in service.  However, the veteran cannot 
competently state that he had a particular disability during 
service.  It is well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding questions such as diagnosis 
the etiology of disorders and disabilities, and his opinion 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

Since there is no diagnosis of shoulder disability, ulnar 
nerve disability, dermatitis of the hands, arthritis of the 
metacarpophalangeal joint, or plantar fasciitis in service, 
and no competent evidence that such disabilities were 
incurred in service, Hickson element (2) is not shown with 
respect to these disabilities.  The claim fails on that basis 
alone.

Moreover, with respect to Hickson element (3), there is no 
evidence of a medical nexus between the veteran's current 
shoulder disability, ulnar nerve disability, dermatitis of 
the hands, arthritis of the metacarpophalangeal joint, or 
plantar fasciitis and his military service.  Again, to the 
extent that the veteran is attempting to fill this void by 
offering his own opinion that his current disabilities are 
due to his service, his opinion is entitled to no weight of 
probative value.  

Because two of the three essential elements under Hickson are 
not shown, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral shoulder disability, 
bilateral ulnar nerve neurosis, dermatitis of the hands, 
bilateral basilar joint arthritis of the metacarpophalangeal 
joint, and bilateral plantar fasciitis.  The benefit sought 
on appeal is accordingly denied with respect to each of these 
issues.

6.  Entitlement to service connection for depression.

It has been contended that the veteran has depression that 
began in service.  The Board will apply the same Hickson 
analysis to this issue.  

The veteran's service medical records reveal that an 
adjustment problem with anxiety was diagnosed in July 1978.  
An adjustment reaction of adult life was diagnosed in April 
1980.  The veteran complained of depression in July 1980 and 
said that he was undergoing significant mental stress.  The 
pertinent symptoms noted on his April 1981 discharge medical 
history report were frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  A situational stress 
reaction was reported under the physician's summary on the 
back of the medical history report.  Consequently, the Board 
concludes that a psychiatric disability was shown in service, 
satisfying element (2) of Hickson.   

However, there is no postservice diagnosis of a psychiatric 
disability.  In fact, the examiner in October 2001 concluded 
that the veteran did not have a major psychiatric disorder 
and did not currently meet the criteria for a depressive 
disorder, although he might in the future. To the extent that 
the veteran has diagnosed himself as having depression, 
Espiritu applies.  

In the absence of competent medical evidence diagnosing a 
depressive disorder, element (1) is not satisfied and the 
veteran's claim fails on that basis.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. 

Moreover, since the veteran does not currently have a 
depressive disorder, there cannot be , and is not of record, 
evidence showing a nexus between a current depressive 
disorder and service.  Because neither Hickson elements (1) 
or (3) are satisfied, the veteran's claim for service 
connection for depression is also denied.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran's claims of entitlement 
to service connection for the six disabilities discussed 
above are denied.  Additional development is required for the 
three remaining disabilities, as discussed below.


ORDER

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for bilateral ulnar nerve 
neurosis is denied.

Entitlement to service connection for dermatitis of the hands 
is denied.

Entitlement to service connection for bilateral basilar joint 
arthritis of the metacarpophalangeal joint is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to service connection for depression is denied.

REMAND

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to service connection for spondylosis and 
degenerative disc disease of the spine.

9.  Entitlement to service connection for asbestosis.

A review of the claims folder reveals that the veteran had 
multiple complaints in service involving his neck and back.  
Further, there is post-service medical evidence of neck and 
back disability.  However, there is no medical nexus opinion 
on file on whether the veteran's current neck and back 
disabilities are causally related to his service complaints.  
Under such circumstances, the Board believes that a remand is 
necessary so that the veteran may be examined and a nexus 
opinion obtained.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

With respect to the issue of entitlement to service 
connection for carpal tunnel syndrome, the Board notes that 
there were some wrist complaints in service, although there 
was no diagnosis of carpal tunnel syndrome until after 
service.  Further, an Army neurosurgeon concluded in a 
January 1997 statement that there was support in the medical 
literature for an association between the repetitive stress 
caused by the veteran's job as a dental technician in service 
and after discharge and carpal tunnel syndrome.  The 
neurosurgeon indicated that the veteran's activities on 
active duty as well as  during subsequent employment as a 
dental technician contributed to the progression of his 
carpal tunnel syndrome.  However, this opinion does not 
specify whether the veteran's duties as a dental technician 
in service, by themselves, caused or aggravated his carpal 
tunnel syndrome.  The Board therefore believes that 
additional review of the issue by a medical doctor is 
necessary.

With respect to the issue of the veteran's entitlement to 
service connection for asbestosis, since the RO last reviewed 
the case in November 2002, additional medical evidence has 
been added to the record involving private chest X-rays dated 
in July 2001.  There has been no waiver by the veteran of 
local consideration of this evidence.  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit specifically noted that initial review of 
evidence by the Board is inconsistent with 
38 U.S.C. § 7104(a) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without remanding the case to the agency of original 
jurisdiction for initial consideration of such evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3rd 1339 (2003).  Accordingly, this case must be also 
be remanded for consideration of the additional evidence 
noted above.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Because of the above, this case is REMANDED for the following 
actions:  

1.  The veteran should be given an 
examination by a physician with appropriate 
expertise to determine the nature, extent, 
and etiology of the veteran's current wrist, 
neck and back disabilities.  The veteran's 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review.  The examiner should 
provide an opinion, with rationale, as to 
whether it is at least as likely as not that 
any currently present neck or back disability 
is etiologically related to service.  
Additionally, the examiner should provide an 
opinion, with rationale, as to whether it is 
at least as likely as not that any currently 
present carpal tunnel syndrome was caused or 
aggravated by the veteran's military service, 
in particular his work as a dental 
technician.  The examiner opinion should 
comment on the January 1997 opinion noted 
above.  

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
bilateral carpal tunnel syndrome; spondylosis 
and degenerative disc disease of the spine; 
and asbestosis should be readjudicated, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The veteran should be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



